PER CURIAM.
K.W. appeals an adjudication of delinquency for carrying a concealed firearm, illegal possession of a firearm by a minor, and resisting arrest without violence. We affirm.
Contrary to K.W.’s contention, the dual adjudications for carrying a concealed weapon and illegal possession of a firearm do not violate K.W.’s constitutional protection against double jeopardy. See M.P. v. State, 662 So.2d 1359 (Fla. 3d DCA 1995). Finding no merit in the other issues raised, the adjudication of delinquency is affirmed in all respects. We certify to the Florida Supreme Court the same conflict certified in M.P. v. State. See M.P. v. State, 662 So.2d at 1359.
Affirmed.